DETAILED ACTION
This is the initial Office action for application SN 17/430,152 having an effective date of 11 August 2021 and a Foreign priority date of 20 February 2019 (Japan).  A preliminary amendment was filed 11 August 2021.  Claims 1-16 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (US 2015/0057202).
Nakao et al [“Nakao”] disclose a lubricating oil composition for transmissions which is improved in fuel saving properties and has excellent metal fatigue prevention properties and heat resistance [0001].  The lubricating oil composition comprises (A) a mineral base oil having a 100°C kinematic viscosity of 1.5 mm2/s or higher and 3.5 mm2/s or lower, and a CA of 3 or less [0011].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The lubricating oil composition further comprises (B) a poly(meth)acrylate having a structure component derived from a monomer represented by formula (I) in an amount of 0.1% by mass or more and 20% by mass or less [0013].  In the formula, substituent R2 is a hydrocarbon group having 1 to 30 carbon atoms [0013].  Nakao teaches that the composition contains (B-1) a poly(meth)acrylate having a weight average molecular weight of 10,000 to 60,000, and contained in an amount of 0.5 to 10 % by mass, and (B-2) a poly(meth)acrylate having a weight average molecular weight of 20,000 to 100,000, and contained in an amount of 0.05 to 10 % by mass [0028].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nakao discloses that the %CA of component (A) is preferably 3 or less, more preferably 2 or less, and more preferably 1 or less [0040].
Nakao discloses that in addition to component (B), the lubricating oil composition may further comprise an ordinary conventional non-dispersant or dispersant-type poly(meth)acrylates [0132].  Nakao discloses that the lubricating oil composition preferably contains no pour point depressants or viscosity index improver having a weight average molecular weight greater than 10,000 [0133].  
Nakao discloses that the lubricating oil composition may contain various additives including metallic detergents [0134] including metallic sulfonate detergents [0135].  The lubricating oil composition may also contain ashless dispersants [0136], amine friction modifiers [0138], and phosphoric extreme pressure additives [0139]. 
Example 2 set forth in the Table on page 9 appears to be the closest prior art Example to applicant’s invention.  Example 2 contains 100 mass% of mineral oil A-1 which has a viscosity of 2.8 mm2/s at 100°C and a %CA of 0; 2.8 mass % of polymethacrylate B-1 which has a weight average molecular weight of 20,000; and C-1 a succinimide.  The composition has a kinematic viscosity at 100°C of 3.30 mm2/s.  

Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamachi (US 2020/0332216).
Hamachi discloses a lubricating oil composition comprising a mineral oil (1) having a kinematic viscosity at 100°C of 2.5 mm2/s or more and 5 mm2/s or less, and a polymethacrylate (2) having a functional group containing an oxygen atom in the molecule while having a specific structural unit, which satisfies both high viscosity index and high shear stability (Abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hamachi discloses that the polymethacrylate (2) has a structural unit represented by general formula (I) in [0008] wherein substituent R1 represents a divalent aliphatic hydrocarbon group having 24 to 40 carbon atoms, and X1 represents a monovalent functional group containing an oxygen atom.  Hamachi discloses that the mass average molecular weight of the polymethacrylate (2) is preferably 5,000 or more, more preferably 15,000 or more, and even more preferably 20,000 or more [0032].  
 Hamachi discloses a lubricating oil composition may contain other additives including a metal-based detergent, a dispersant, and a friction modifier [0044].  Suitable metal-based detergents include alkaline earth metal (calcium) sulfonates [0048].    
Hamachi discloses that the lubricating oil composition may have a kinematic viscosity at 100°C of 4 mm2/s or more, more preferably 4.1 mm2/s or more, even more preferably 4.2 mm2/s [0057].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IWAI (US 2019/0367830) discloses a lubricating oil composition for transmissions comprising a base oil having a kinematic viscosity at 100°C of 1.0 mm2/s or more and less than 2.0 mm2/s, and a polymethacrylate represented by general formula (I) in [0013].
FUJII et al (US 2016/0040095) disclose a lubricating oil composition comprising a base oil having a kinematic viscosity at 100°C in a range from 0.6 mm2/s to 3.5 mm2/s, and a poly(meth)acrylate having a mass average molecular weight in a range from 3x104 to 5x104. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
26 April 2022